Citation Nr: 0611178	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2003rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefit sought on appeal.  
The veteran, who had active service from June 1969 to May 
1971 and from February 1982 to April 1990, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.


FINDING OF FACT

A currently diagnosed cervical spine disorder is not shown to 
be causally or etiologically related to service.  


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
during active service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in April 2003.  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, No. 01-1917 
(U.S. Vet App. Mar 3, 2006), since this decision affirms the 
RO's denial of service connection, the veteran is not 
prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statement of the Case, and been 
informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's claim.  

The veteran contends that he had a cervical disc disorder in 
service which was mistaken for a heart condition (symptoms 
included numb neck and arm) and low back disability.  He also 
asserts that his current disability was incurred in service 
and should be service-connected. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury incurred in service alone is 
not enough.  There must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain:  (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

There is no question that the veteran has a current cervical 
spine disorder.  For example, the June 2004 VA examination 
report showed a diagnosis of degenerative joint disease of 
the cervical spine.  

Service medical records, however, contain no evidence of 
complaints, treatment or diagnosis of a cervical spine 
disorder.  In service, there were findings of a low back 
disability, and there were also complaints of chest and 
shoulder pain and radiating numbness.  However, there were no 
complaints or findings of a cervical spine disorder.  The 
examination at service discharge in January 1990 noted low 
back disability, but no cervical spine disorder.  As such, 
the veteran's service medical records do not demonstrate the 
presence of a cervical spine disorder during service.  

The first post-service indication of a cervical spine 
disorder was noted in an August 1992 VA clinical record 
(noting the veteran's complaints of right shoulder and neck 
pain for three weeks), which was two years after service 
separation.  After that, the next complaint in the record was 
a May 1996 VA clinical record (noting his complaints of neck 
and low back pain, and pinched nerves with numbness in right 
arm and leg).  

However, there is no opinion that provides a nexus or 
relationship between service and a current cervical spine 
disorder.  In fact, the June 2004 VA examination concluded 
with an opinion that it was less likely as not that the 
veteran's complaints of neck and arm pain and tingling during 
service represented initial diagnosed manifestations of his 
current disability.  In support of this opinion, the examiner 
noted there was no further mention of neck pain, arm pain or 
paraesthesia of the upper extremities until 1996.  The 
examiner concluded that if the service symptoms were earlier 
manifestations of his disability, then continuing complaints 
would have been expected.  Thus there is no post service 
medical evidence of a cervical spine disorder that is related 
to service.

Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
cervical spine disorder.  The Board has consider the 
veteran's contentions, but given the medical evidence against 
the claim, for the Board to conclude that the veteran's 
cervical spine disorder had its origin during service in 
these circumstances would be speculation, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disorder and 
service by way of the April 2003 letter from the RO to him, 
but he did not do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between a current disorder and an 
injury, disease or event in service.  While the veteran is 
clearly of the opinion that his current cervical spine 
disorder is related to service, as a lay person, the veteran 
is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for a cervical spine disorder is not established 
in the absence of competent medical evidence demonstrating a 
relationship between a current disorder and service. 




ORDER

Service connection for cervical spine disorder is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


